The appeal in this case was argued in the Supreme Court on June 14, 1972, and the court’s decision, finding no error, was published in the Connecticut Law Journal on July 4, 1972, 163 Conn. 304. The undated motion of the defendant for permission to amend his assignment of errors and to. file a supplemental brief was filed July 31, 1972. His motion “for stay of execution, continuation of bail and election not to serve P.A. 66, Feb. 1972” dated August 30, 1972, was filed on that date. The appeal having been finally determined on July 4, 1972, and no motion to reargue or notice of intention to file such a motion having been filed in accordance with the provisions of Practice Book § 703, the motions ar e dismissed.